DETAILED ACTION
The following is an Allowance in response to application number 14,332,558 filed 4/27/2021. Claims 1-5, 8-12 and 15-19 are pending and are allowed. 


Reasons for Allowance
Claims 1-5, 8-12 and 15-19 were pending. Claims 1-5, 8-12 and 15-19 are now allowed. Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-5, 8-12 and 15-19. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed systems and methods for performance summary citations to include “causing, via the feedback user interface, display of the selected supporting information in a feedback preview interface concurrently displayed with at least a portion of the source file displayed via the feedback user interface, the supporting information including feedback from a plurality of sources, the feedback user interface being configurable to automatically enable feedback from the plurality of sources to be viewable by any feedback provider and block feedback from at least one of the plurality of sources from being displayed based on a role associated with an employee whose performance is being reviewed” in addition to the previously presented limitations of Claims 1, 8 and 15. In particular, the cited Lang reference discloses a feedback user interface for linking feedback comments to performance document content, the cited McKeown reference discloses the employee leaving the feedback may indicate the feedback is confidential and can only be viewed by a human resource representative or the manager of the employee, the cited Siegel reference teaches displaying annotations in a pop-up window, and the cited Hastings reference discloses supporting information to include textual and graphical information. However, none of the references individually or in combination disclose data object assignment for multiuser data including “causing, via the feedback user interface, 
With regards to 35 USC 101, claims 1-5, 8-12 and 15-19 are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The claims are directed towards a machine, process and an article of manufacture. The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Lang, US Publication No. 2012/0310711 A1, system and method for facilitating controlling locations or associations of displayed content in a user 
McKeown et al, US Publication No. 2013/0006883 A1, human resource management platform that includes applications targeted to solve a variety of human resource, compensation, and performance management problems. Applications of the human resource management platform include business applications such as performance driven compensation that may provide a single solution for driving employee performance and organizational success by automation of goal setting, performance measurement, and employee rewards by directly linking performance results to rewards.
Siegel et al, US Publication No. 2008/0168073 A1, digital work may be annotated using an eBook reader device. Upon receiving an annotation relating to a specific portion of the digital work, an invariant location reference identifier corresponding to the specified portion of the digital work may be appended to the annotation. The annotation may then be stored in association with the digital work for later reference. In some instances, an annotation may be presented on an eBook reader device upon receipt of a valid authorization credential granting access to the annotation.
Hastings et al, US Publication No. 2015/0010895 A1, performance network module may receive a post from a user and cause the post lo be displayed on a display, and receive a comment associated with the post from the user and cause the post to be displayed on the display. A report module may generate a report including a question and send the report to the user, and receive an answer to the question in the report from the user and store the 
Lundgren et al, Technology-Assisted Communication, Chapter 18, January 1st, 2013,  how to choose technology‐assisted risk communication applications based on objectives and provide advice on how to use these applications when communicating risk in the workplace and in care, consensus, and crisis communication efforts. Workplace risk‐related communication to employees often fits into two categories: ensuring that workers receive required training, and keeping employees informed about current health, safety, and environmental issues, including emergency situations. The chapter lists some examples of risk‐related information that are provided online for care communication. Computer technology can be used effectively in risk communication that involves groups or individuals in a decision‐making process. The chapter summarizes some of the most common tools and guidelines for each tool used in technology in consensus communication.
Dobell, US Publication No. 20130204675 A1, systems and methods for iteratively obtaining and sharing a review of a service performance, the performance being carried out by at least one performer. A user interface is provided for playback of the performance to a reviewer. The review is carried out using at least one integrated option in the user interface for carrying out the review of the performance during the playback of the performance. At least one portion of the review is directly related to a time point in the playback. The entire review process has at least one iteration. Each iteration provides the same or a different user interface for playback and review of at least one of the performance and a previous review by the same or another reviewer


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624